Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 

As to independent claim 1, Zhang (Chinese Pub. No. CN109998213 A) discloses a facemask-mounted augmented reality (AR) display device (Zhang, helmet 1 with breathing mask 11 and augmented reality module 6, Figures 1 and 2), comprising: 
a breathing apparatus configured to be worn on a head of a user behind an external face shield and to at least partially cover one or more of a nose and a mouth of the user (Zhang, breathing mask 11, Figures 1 and 2) and to be attached to a first protective suit worn by the user, the breathing apparatus capable of moving with the head and the external face shield configured to provide at least one first field of view (FOV) to the user; As shown in figures 1 and 2 of Zhang, the field of view of the user is the viewable area through the face shield of the breathing mask 11. As shown in figures 1 and 2 of Zhang, the breathing mask 11 covers the head of the user and attached to the helmet. The helmet is part of a protective suit for a firefighter.
an augmented reality (AR) display system (Zhang, augmented reality module 6, Figure 2) mounted to the breathing apparatus and comprising one or more display surfaces aligned with at least one eye of the user (Zhang, augmented reality module includes the OLED display 61 is electrically connected to the information processing module 3, Figures 2 and 3, Page 5, ¶ [01]),  
Zhang does not expressly teach 
the one or more display surfaces configured to provide at least one second FOV to the user, the second FOV within the first FOV, the AR display system operatively coupled to one or more of an image stream and an overlay source, 
the AR display system including a controller configured to: 
display the image stream to the user via the one or more display surfaces; and 
integrate the at least one overlay source into the displayed image stream;
wherein the at least one overlay source includes:
at least one of status data or position data associated with the first protective suit; and
at least one of status data or position data associated with at least one second protective suit.
Shearman (U.S. Pub. No. 2016/0044276) teaches a helmet system with
the one or more display surfaces configured to provide at least one second FOV to the user (Shearman, target viewing angle offset, Figure 6), the second FOV within the first FOV, the AR display system operatively coupled to one or more of an image stream and an overlay source (Shearman,  The projection system 160 can then shift the vertical position of an image projected onto (or through) the secondary visor 140 to achieve a target viewing  angle offset and/or position offset for the image from (e.g., 2° above or below) the user's direct line of sight, as shown in FIG. 6. Figure 6, ¶ [0065]),  The second FOV is defined by the first and second discrete reflective regions 141 and 142. These regions produce the images presented to the user (Shearman,  the projection system 160 can project a first instance of a first image onto the first discrete reflective region 141 of the secondary visor 140 and project a second instance of the first image—identical to the first instance of the first image aside from focusing, scaling, orientation, and/or position adjustments specific to the second side of the secondary visor 140—onto the second discrete reflective region 142 (substantially) simultaneously at a first time. ¶ [0037]).
the AR display system including a controller (Shearman, processor 124 and display driver 163, Figure 4) configured to: 
display the image stream to the user via the one or more display surfaces (Shearman,  the projection system 160 can project a first instance of a first image onto the first discrete reflective region 141 of the secondary visor 140 and project a second instance of the first image—identical to the first instance of the first image aside from focusing, scaling, orientation, and/or position adjustments specific to the second side of the secondary visor 140—onto the second discrete reflective region 142 (substantially) simultaneously at a first time. ¶ [0037]); and 
integrate the at least one overlay source into the displayed image stream (Shearman, the projection system 160 cooperates within the secondary visor 140 to display a live video stream of a field behind the user (i.e., behind the helmet system 100)—output by the camera 150—and can augment this live video feed with live telemetry data (e.g., road speed, direction), live systems data (e.g., oil pressure, engine speed, fuel or battery level, range), and/or navigation data, etc. in real-time, as shown in FIGS. 7 and 8. Figures 7 and 8, ¶ [0058]).
wherein the at least one overlay source includes:
at least one of status data or position data associated with the first protective suit (Shearman, the projection system 160 cooperates within the secondary visor 140 to display a live video stream of a field behind the user (i.e., behind the helmet system 100)—output by the camera 150—and can augment this live video feed with live telemetry data (e.g., road speed, direction), live systems data (e.g., oil pressure, engine speed, fuel or battery level, range), and/or navigation data, etc. in real-time, as shown in FIGS. 7 and 8. Figures 7 and 8, ¶ [0058]); 
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s AR helmet system to include Shearman’s helmet display system because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, Zhang’s AR helmet system as modified by Shearman’s helmet display system is known to yield a predictable result of providing a combined display system for both eyes since this provides additional display capabilities. Thus, a person of ordinary skill would have appreciated including in Zhang’s AR helmet system the ability to do Shearman’s helmet display system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Thus, Zhang, as modified by Shearman, teaches the display system to produce images to a user of a helmet breathing system with an augmented reality display.
Zhang, as modified by Shearman, does not expressly teach
 wherein the at least one overlay source includes:
at least one of status data or position data associated with at least one second protective suit.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 2-9 and 11, these claims are allowable as they depend upon allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691